It is a great pleasure for me to 
congratulate you, Sir, on your election to your high office at such an 
important juncture in the history of the United Nations. I should also like 
to greet the many new Members that have been admitted to our Organization in 
recent months. We welcome them all and look forward to cooperating closely 
with them in our efforts to strengthen the United Nations. 
Many of us had hoped to see a new, more equitable world order emerge in 
the wake of the profound changes we have experienced over recent years. 
Unfortunately, this has not been the case. The tragic conflicts in Bosnia and 
Herzegovina and Somalia illustrate the challenges we are up against. In many 
ways they are similar. Underlying ethnic, religious, social and economic 
problems were "frozen" during the cold war. They were suppressed rather than 
dealt with in a constructive way. Democratic traditions were not allowed to 
develop. Some leaders have exploited the absence of democratic traditions, 
appealing to narrow ethnic and even clan interests. The disastrous 
consequences are brought home to us daily on our television screens. In 
Somalia the political crisis has been deepened by extreme poverty and by 
environmental degradation. 
We must strongly condemn the unspeakable cruelties being committed in 
Bosnia and Herzegovina and other parts of the former Yugoslavia. We cannot 
accept, and will not recognize, any attempts to change international borders 
by force. The parties must understand that they cannot achieve their goals by 
armed force. I urge the parties to the conflict to cease fighting at once. 
The "ethnic cleansing" in the former Yugoslavia is an unacceptable violation of 
 
international law and must be brought to a halt. An international tribunal 
should be set up to punish all those responsible for the war crimes that are 
now being committed. All prison and detention camps should be closed down 
immediately, and the captives must be allowed to return freely to their homes 
without any further harassment. 
Strict observance of the sanctions introduced by the United Nations 
Security Council is essential to exert maximum pressure on the parties 
concerned. As the former Yugoslavia no longer exists, Serbia and Montenegro 
must apply for membership of the United Nations, along with other new States. 
We must all give our firm and unequivocal support to the London Agreement and 
the Geneva process. All parties to the conflict must now honour their 
commitments. The United Nations Protection Force, in which we are proud to 
take part, is doing a tremendous job under exceedingly difficult 
circumstances, particularly in Bosnia. We must all stand united behind the 
United Nations and refrain from actions that will only prolong the conflict. 
Our first priority must be to alleviate the sufferings of the civilian 
population by providing humanitarian assistance. A great number of human 
lives will depend upon how the United Nations manages to protect humanitarian 
supplies and monitor heavy weaponry. I strongly condemn the cowardly attacks 
on United Nations forces engaged in humanitarian supply operations around 
Sarajevo. Those guilty of these crimes must be found and brought to trial. 
It is now of the utmost importance to prevent the conflict in Bosnia and 
Herzegovina from spreading throughout the Balkan area. We must consider all 
available means, and support those measures which have already been applied. 
The recent decision by the Conference on Security and Cooperation in Europe to 
send observer teams to Kosovo, Sandzak and Vojvodina is an important step. 

While we are grieved by the tragic war, we must not lose hope. We must 
assist the people of the former Yugoslavia to accept and respect each other 
and to come to terms again, making peace through reconciliation. We must 
encourage the forces of moderation and good will; we must ensure that all 
parties take part in a peace-making process. We must act justly - and, if 
need be, forcefully. 

In Somalia the United Nations must give top priority to providing 
sufficient food and medical supplies to the starving people. This will be an 
important test of our collective ability to respond quickly and effectively in 
the face of natural and man-made disasters. Somalia also needs assistance in 
finding political solutions to its internal problems, and, equally 
importantly, in building a more sustainable economy. Norway supports a United 
Nations peace-keeping presence in this war-torn country, and we are willing to 
participate in such an operation. 
The time for peaceful change in South Africa is running out. We condemn 
the recent killings of innocent people, and call on the South African 
Government to restrain the police and the army throughout South Africa, 
including the so-called homelands. We are confident that this can be 
achieved, if it really wants to. 
We urge the South African Government to meet the reasonable demands of 
the African National Congress of South Africa so that negotiations can be 
resumed in order to work out the framework for adopting a new constitution and 
establishing an interim government. Norway is prepared to contribute at a 
practical level by sending observers to monitor the violence and facilitate 
the negotiation process in South Africa. We will maintain our economic 
boycott until we see some real progress in the negotiations. 
All these crises and conflicts demonstrate the need for more effective 
international crisis-prevention and crisis-management mechanisms. The end of 
the cold war has opened a window of opportunity for the United Nations to live 
up to the great objectives of its Charter. We must seize that opportunity. 
The Secretary-General's report "An Agenda for Peace" (A/47/277) is a 
starting-point for a serious discussion on how this can be achieved. 

We need to consider further the circumstances under which the United 
Nations should resort to real enforcement, mindful of our obligations under 
the Charter. Burden-sharing is essential with regard to peace-keeping. Every 
country has a duty to participate, including those which so far, for various 
reasons, have refrained from getting involved. 
Some 35,000 Norwegian men and women have participated in a total of 
16 United Nations peace-keeping operations. We are prepared to intensify our 
efforts in this field. But our collective efforts must move beyond 
traditional peace-keeping into such fields as refugee-repatriation, electoral 
assistance and human rights monitoring. This concept proved successful in 
Namibia and is now being put to a new test in Cambodia. As a means of 
improving our capacity for such broader operations, we have proposed the 
establishment of a special United Nations institute for education and training 
in peace-keeping and related activities. 
There can be no lasting peace in the world as long as a large part of 
humanity lives in misery and despair. Maintaining international peace and 
security is a prime responsibility of the United Nations, as is promoting 
economic and social progress and respect for human rights. 
We must adamantly oppose any tendency to ignore the fundamental 
challenges of the continuing North-South divide. Otherwise the very future of 
our planet is in danger. 
In spite of remarkable economic and social progress in many developing 
countries, the inequalities persist. According to the United Nations 
Development Programme's latest human development report, the richest 
20 per cent of the world's population receive 83 per cent of total world 
income, whereas the poorest 20 per cent have only 1.4 per cent. We cannot 
allow these inequalities to persist. 

The African continent has been particularly hard hit by economic decline, 
and a concerted international effort must be mounted to reverse this 
unfortunate situation. 
To break out of the development impasse, increased contributions from the 
industrialized countries will be needed, in the form of better market access 
for developing countries, more investment, increased development aid and debt 
relief for the poorest countries. 
But the slow rate of economic growth and high level of unemployment in 
most countries in the Organisation for Economic Cooperation and Development 
limit demands for products from developing countries. The outlook is 
uncertain, and the unfinished business of the Uruguay Round adds to this 
uncertainty. Capital needs are enormous; competition for capital is fierce. 
Developing countries are the losers. 
The current financial and monetary instability poses great risks to 
countries and individuals. We need to impose stability and prevent 
speculation from throwing national economies into peril. There is no 
alternative to effective coordination of financial and monetary policies. But 
that coordination can succeed only when coupled with social purpose, a fair 
distribution and public efforts to create employment. In fact, most of the 
economic problems that we are faced with are linked to lack of coordination, 
to rivalry and to laissez-faire attitudes among industrialized countries. 
The developing countries are, as always, the ultimate losers. Their best 
line of defence is to undertake policy reforms to mobilize their people, 
educate them and and diversify their economies. Development is not likely to 
accelerate without good governance, democracy, respect for human rights, 
reduced military spending and improved redistribution systems, with increased 
emphasis on health and education. 
 
Alleviating world poverty is necessary if we are to reduce the rapid 
population increase in many parts of the world. At present rates, the world 
population is doubling every 40 years, and could reach somewhere between 
8 billion and 14 billion by the middle of the next century. Keeping to the 
low end of that scale will make all the difference to life on Earth and 
humanity. 
We must deal with population growth through an integrated human rights 
approach, including education and the enhancement of the status of women, 
improved public health and family planning. 
Confronted with these great challenges, we find it a sad paradox that 
development aid flows continue to stagnate and remain at less than half of the 
United Nations target of 0.7 per cent of gross domestic product (GDP). 
Norway's official development aid has exceeded 1 per cent of our GDP for more 
than 10 years, which reflects our strong commitment to the fight against 
poverty. 
At the Rio Conference on Environment and Development it was made clear 
that we are heading towards a crisis of uncontrollable dimensions unless we 
change course. The North as well as the rich in the South will have to change 
consumption and production patterns. 
Developing nations came to the Rio Summit with open economic demands, and 
understandably so: for them, the Conference was essentially about development 
and justice. 
 
At Rio, we achieved progress in many fields, but too little in most 
fields and none at all in some fields. We opened two important conventions 
for signature. It is imperative that we make them more effective. They will 
not work unless all major countries sign, ratify and implement them. 
Furthermore, Rio made it clear that the challenges of dealing with 
environmental threats and poverty are cross-cutting, long term, predictable 
and unavoidable unless we establish a world order of burden-sharing, common 
perceptions and common responsibility. 
Therefore, critical decisions remain to be taken. Traditional 
international conferences run by consensus can advance only at the pace of the 
most reluctant mover in each field. The future requires stronger 
decision-making procedures. Nothing less will serve us. I welcome the 
high-level Commission on Sustainable Development and expect it to become 
effective under a revitalization of the economic and social responsibilities 
of the United Nations. Norway proposed the establishment of such a Commission 
and expects to take an active part in its work. 
The challenge of economic and social development requires a more unified 
approach and stronger direction within the United Nations system. Over the 
years the number of agencies, programmes and councils has mushroomed, with too 
little inter-agency cooperation. This cannot continue. We must streamline 
our organization to avoid duplication and to improve effectiveness. 
The Nordic countries have addressed these challenges through the Nordic 
United Nations Project. Although we have made some headway, we need to 
proceed during the present session of the General Assembly. 
In view of the greater demands now being made on the United Nations, we 
must stress the importance of sound and predictable financing. Being the 

eighth largest contributor to the United Nations system in absolute terms, and 
by far the largest in per capita terms, we find it exceedingly difficult to 
understand why so many countries fail to honour their obligations. 
It is disappointing, to say the least, to read in the Secretary-General's 
report: 
"Perennial shortages, the absence of reserves, and a debilitating 
uncertainty over the immediate future, are the main characteristics of 
the financial situation of the United Nations." (A/47/1, para. 46) 
Immediately preceding this sentence the Secretary-General points out that some 
$900 million in assessed contributions are unpaid, together with some 
$844 million dollars towards peace-keeping operations. 
Frankly, this is an unworthy situation. We must increase our financial 
discipline. The permanent members of the Security Council have a special 
responsibility in this respect. And the question must be raised whether 
countries should be eligible at all for membership of the Security Council if 
they have not paid their dues. 
We must be willing to provide the Secretary-General and his staff with 
the necessary means to promote peace and to wage war against environmental 
degradation and underdevelopment. 
Our daily diet of printed and electronic presents a picture of a 
world in need of better governance and of more coordination. Our present 
forms of cooperation, developed in a less interdependent world, are still too 
weak and unlikely to stand the test of time. We should not pretend that they 
can. 
